Case 5:21-cv-01153-JGB-SHK Document 1-6 Filed 07/09/21 Page 1 of 2 Page ID #:97




            Exhibit F
      Case 5:21-cv-01153-JGB-SHK Document 1-6 Filed 07/09/21 Page 2 of 2 Page ID #:98

                                       NOTICE TO CEASE AND DESIST
July 31, 2019

Membership Department
Service Employees International Local 721
1545 Wilshire Blvd, Ste. 100
Los Angeles, CA 90017

RE: Your Response to My Membership and Dues Opt-Out Letter

To Whom It May Concern:

This notice is in response to your correspondence dated July 17, 2019 in which you have refused to stop collecting union
dues from me even though I have requested in writing for you to do so. Further exaction of all union dues or fees against
my will violates my constitutional rights. California is not a right-to-work state, meaning it did not provide me an
avenue to refuse payment of union dues or fair share fees. The right to be free from forced union payments is
guaranteed under the First Amendment of the Federal Constitution as recognized by the Supreme Court decision in
Janus v. AFSCME. In addition, the SEIU membership application did not inform me of the Beck law (Communication
Workers v. Beck, 487 U.S. 735 1988), which would have detailed my option of being an objecting member paying only
agency fees. Therefore, the contract or membership application which you invoke as the basis for continuing to collect
dues without my membership is unconstitutional, null and void. I insist that you immediately cease deducting any and
all union dues or fees from my paycheck.

Furthermore, in your letter you specify that I will no longer receive or be entitled to member-only rights and benefits,
although the exact rights and benefits are not articulated in the letter. I remind you that SEIU 721 must continue to
represent me fairly and without discrimination in dealings with my employer and cannot, under any circumstances,
deny me any wages, benefits, or protections provided under the collective bargaining agreement with my employer
(Pattern Makers v. NLRB, 473 U.S. 95 1985).

Under California Senate Bill 866, signed into law by Governor Brown, SEIU as the employee organization must
immediately notify my employer’s Human Resources Department of the change in my union membership as well as
the cancellation of all union dues deduction as requested by me.

Please be advised that a failure to adhere to this notice will compel me to seek legal action against SEIU 721. I expect a
written acknowledgement of this notice and an outline of your resulting actions by August 16, 2019.



Signed,



Atishma Kant
225 E. Fern Ave
Redlands, CA 92373
(951) 867-8574
Employee No. C7447
Superior Court of California, County of San Bernardino
Business Process Specialist II, Program Management Office

CCs: National Labor Relations Board Region 31, 11500 West Olympic Blvd, Suite 600, Los Angeles, CA 90064
Division of Labor Standards Enforcement, 455 Golden Gate Avenue, 9th Floor, San Francisco, CA 94102
